Case 1:19-cv-02872-VM-SN Document 64 Filed 08/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                      8/19/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
KERIN NEWTON                    :
                                :
                 Plaintiff,     :               19 Civ. 02872(VM)
                                :
          -against-             :                CONDITIONAL
                                :         ORDER OF DISCONTINUANCE
DISNEY CONSUMER PRODUCTS, INC., :            WITHOUT PREJUDICE
et al.,                         :
                                :
                 Defendants     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     The parties having notified the Court, by letter dated

August 14, 2020 (see Dkt. No. 63), that they are negotiating

a final settlement agreement, it is hereby

     ORDERED that this action shall remain            conditionally

discontinued without prejudice and without costs; provided,

however, that within thirty days of the date of this Order, the

parties may submit to the Court their own Stipulation of

Dismissal for the Court to So Order. Otherwise, within such time

the plaintiff may apply by letter for restoration of the action

to the active calendar of this Court in the event by the deadline

indicated   the   settlement   is   not   consummated.   Upon     such

notification, the defendants shall continue to be subject to

the Court's jurisdiction, the Court shall promptly reinstate

the action and any pending motions to its active docket, and

the parties shall be directed to appear before the Court,

without the necessity of additional process, on a date within

ten days of the plaintiff's application for reinstatement, to
Case 1:19-cv-02872-VM-SN Document 64 Filed 08/19/20 Page 2 of 2



schedule remaining pre-trial proceedings and/or dispositive

motions, as appropriate. This Order shall be deemed a final

discontinuance of the action with prejudice in the event the

plaintiff has not requested restoration of the case to the

active calendar within such period of time.

SO ORDERED:

Dated:     New York, New York
           19 August 2020


                                        _______________________
                                              Victor Marrero
                                                U.S.D.J.
